DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph::
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 discloses “its local memory”, however, the scope of the limitation is indefinite since it is vague which element is referred by “its”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 1-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. (US 2019/0044809) in view of Elzur et al. (US 7,849,208).

Regarding claim 1, Willis discloses 
A communication system comprising at least one smart network interface card ("NIC") (¶ [0065]: the illustrative communication circuitry 1212 includes the NIC 1214, which may also be referred to as a smart NIC or an intelligent/smart host fabric interface (HFI)) provided with a logic/programmable processor (¶ [0028]: Physical resources 106 may include resources of multiple types, such as ... field programmable gate arrays (FPGAs)) and a local memory (¶ [0068]: The network interface 1302 is additionally configured to coordinate with the memory fabric interface 1304 to store the contents (e.g., header(s), payload, footer(s), etc.) of network packets received at the network interface 1302 to the memory fabric 1306), and a computing element, wherein a communication bus is used to connect said smart NIC and said computing element to enable forwarding data there-between (Fig. 13, ¶ [0074]: The flexible host interface 1314 is configured to function as an interface between each of the host CPUs 1328 (e.g., each of the processors 1204 of the compute engine 1202 of FIG. 12) and the NIC 1214), and wherein said system is characterized in that said smart NIC is configured to receive data packets (¶ [0068]: The network interface 1302 is configured to receive inbound network traffic and route/transmit outbound network traffic. To facilitate the receipt of inbound and transmission of outbound network communications (e.g., network traffic, network packets, network packet flows, etc.) to/from the compute device 1200, the network interface 1302 is configured to manage (e.g., create, modify, delete, etc.) connections to physical and virtual network ports (i.e., , to extract data therefrom and to forward ... data comprised in the received data packets, to said computing element along said communication bus (¶ [0052]: the flexible host interface receives an indication that a network packet is to be transmitted from the host (i.e., a processor/CPU of the compute device 1200) to another compute device or that a network packet has been received by the NIC from another compute device. Typically, either the host or the NIC, depending on the ingress/egress direction of the network packet, will notify the flexible host interface that a network packet is ready to be transferred from the host to the NIC (i.e., the network packet is being transmitted to another compute device via the NIC) or that a network packet is ready to be transferred from the NIC to the host (i.e., the network packet has been received from another compute device at the NIC).
Willis discloses all the subject matter of the claimed invention with the exception of to extract data therefrom and to forward less than all data comprised in the received data packets, to said computing element along said communication bus. Elzur from the same or similar fields of endeavor discloses to extract data therefrom and to forward less than all data comprised in the received data packets, to said computing element along said communication bus (col. 5, lines 26-28: portion of the processed incoming TCP packet may be placed in host buffers located in a host memory for processing by a host processor or CPU; col. 8, lines 21-30: one aspect of the invention, at least a portion of the received packets may have been processed by the TEEC 270 and may be queued in the receive elastic buffer 290. The queued portion of the received packet may be DMA transferred from the receive elastic buffer 290 into the host memory 230. In this regard, the TEEC 270 may comprise suitable DMA hardware and/or code that may be adapted to directly transfer the portions of the received packet from the receive elastic buffer 290 to the host memory 230 via the host interface 240). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 2, Willis discloses 
wherein the data extracted from the received data packets and forwarded along said communication bus (¶ [0052]: the flexible host interface receives an indication that a network packet is to be transmitted from the host (i.e., a processor/CPU of the compute device 1200) to another compute device or that a network packet has been received by the NIC from another compute device. Typically, either the host or the NIC, depending on the ingress/egress direction of the network packet, will notify the flexible host interface that a network packet is ready to be transferred from the host to the NIC (i.e., the network packet is being transmitted to another compute device via the NIC) or that a network packet is ready to be transferred from the NIC to the host (i.e., the network packet has been received from another compute device at the NIC), comprises data required for making networking decisions that relate to that respective data packet (¶paragraph [0086]: the host CPU 1328 generates one or more appropriate descriptors for the network packet; ¶ [0087]: The descriptor additionally includes information (i.e., descriptor information) usable to identify a storage location of the associated portion of the network packet, as well as a network protocol associated with a network packet. In some embodiments, the descriptor may include additional information which indicates or is otherwise usable to identify a type of data associated with the network packet, a packet flow of the network packet, etc.).

Regarding claim 3, Willis discloses 
wherein a plurality of the received data packets is stored at said local memory of the smart NIC (¶ [0068]: The network interface 1302 is additionally configured to coordinate with the memory fabric interface 1304 to store the contents (e.g., header(s), payload, footer(s), etc.) of network packets received at the network interface 1302 to the memory fabric 1306).

Regarding claim 4, Willis discloses 
wherein the extracted data is extracted from data packet's header and/or specific pre-defined locations at the packet payload (¶ [0068]: The network interface 1302 is additionally configured to coordinate with the memory fabric interface 1304 to store the contents (e.g., header(s), payload, footer(s), etc.) of network packets received at the network interface 1302 to the memory fabric 1306).

Regarding claim 5, Willis discloses 
wherein the data is forwarded to a software application residing at said computing element in dedicated descriptors which form together MetaPacket (¶ [0088]: the host CPU 1328 stores the generated descriptor(s) into an array of descriptors ... the host CPU 1328 transmits a notification (i.e., a descriptor notification) to a flexible host interface (e.g., the illustrative flexible host interface 1314 of FIG. 14) of the NIC 1214 which notifies the NIC 1214 that the one or more generated descriptors have been placed into to the array of descriptors and the corresponding index(s) in the descriptor ring). 

Regarding claim 6,
wherein the dedicated descriptors comprise one or more members of the group that consists of: (1) the memory location of where the packet was stored, (2) timestamps, (3) statistics, and (4) packet validity flags (¶ [0053]: the descriptor typically includes information (i.e., descriptor information) usable to identify a storage location of the associated portion of the network packet).

Regarding claim 7, Willis discloses 
wherein the processor of the smart NIC is further configured to identify among the data packets received, one or more data packets which their entire content is required, and to forward said identified data packets towards the computing element in their entirety (¶ [0052]: the flexible host interface receives an indication that a network packet is to be transmitted from the host (i.e., a processor/CPU of the compute device 1200) to another compute device or that a network packet has been received by the NIC from another compute device. Typically, either the host or the NIC, depending on the ingress/egress direction of the network packet, will notify the flexible host interface that a network packet is ready to be transferred from the host to the NIC (i.e., the network packet is being transmitted to another compute device via the NIC) or that a network packet is ready to be transferred from the NIC to the host (i.e., the network packet has been received from another compute device at the NIC).

Regarding claim 8, Willis discloses all the subject matter of the claimed invention with the exception of wherein the processor of the smart NIC is further configured to apply an aging mechanism to packets that are stored at its local memory. Elzur from the same or similar fields of endeavor discloses wherein the processor of the smart NIC is further configured to apply an aging mechanism (col. 7, lines 5-12: The TEEC may comprise, for example, a physical layer (PHY) 180, a MAC to packets that are stored at its local memory (col. 5, lines 26-28: portion of the processed incoming TCP packet may be placed in host buffers located in a host memory for processing by a host processor or CPU; col. 8, lines 21-30: one aspect of the invention, at least a portion of the received packets may have been processed by the TEEC 270 and may be queued in the receive elastic buffer 290. The queued portion of the received packet may be DMA transferred from the receive elastic buffer 290 into the host memory 230. In this regard, the TEEC 270 may comprise suitable DMA hardware and/or code that may be adapted to directly transfer the portions of the received packet from the receive elastic buffer 290 to the host memory 230 via the host interface 240). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Willis by sending at least portion of the received packets from NIC to the host memory for processing by a host processor or CPU while storing the portions of the received packets in the elastic buffer with timer of Elzur. The motivation would have been to process an incoming TCP packet once without assembling the TCP packet data with the TCP data from adjacent packets for the same flow, and temporarily buffer at least a portion of the incoming TCP packet in the internal elastic buffer (Elzur col. 4, lines 49-53).

Regarding claim 9, Willis discloses 
wherein upon processing a MetaPacket by a software application residing at the computing element, the processed MetaPacket is forwarded along a reverse path of said communication bus, used by the smart NIC processor in extracting a corresponding data packet from the local memory and to be process it according to the descriptors comprised in the processed MetaPacket (¶ [0053]: Upon receipt of the message, a job manager of the flexible host interface (see, e.g., the job manager 1444 of the illustrative flexible host interface 1314 of FIG. 14) retrieves a location of a descriptor associated with the message and transmits a message to the SMP array for processing. The descriptor is associated with a particular portion of a network packet, such as a header, a footer, or at least a portion of the payload, and includes information corresponding thereto ... the descriptor information can be used to identify various operations that are to be performed on the portion of the network packet associated with the descriptor, such as direct memory access (DMA) operations, for example; ¶ [0055]: the SMP array may determine that another long-latency operation is to be performed (i.e., the aforementioned cycle repeats for the other long-latency operation), or that all long-latency operations have been performed such that the network packet associated with the message is ready to be place on the wire (i.e., for transmission to another compute device) or is ready to be forwarded to the host (i.e., the network packet was received from another compute device)).

Regarding claim 10, Willis discloses 
wherein upon determining in accordance with updated information contained in the MetaPacket that the data packet should be forwarded from the smart NIC through an egress port which is other than the ingress port via which that data packet was received, forwarding the data packet to a driver which in turn forwards the data packet (¶ [0051]: the SMP array 1422 of the illustrative flexible host interface 1314 of FIG. 14) in the hardware data path, which allows for support of various drivers, models, etc.; ¶ [0053]: Upon receipt of the message, a job manager of the flexible host interface (see, e.g., the job manager 1444 of the illustrative flexible host interface 1314 of FIG. 14) retrieves a location of a descriptor associated with the message and transmits a message to the SMP array for processing. The descriptor is associated with a to an appropriate egress port (¶ [0068]: The network interface 1302 is configured to receive inbound network traffic and route/transmit outbound network traffic. To facilitate the receipt of inbound and transmission of outbound network communications (e.g., network traffic, network packets, network packet flows, etc.) to/from the compute device 1200, the network interface 1302 is configured to manage (e.g., create, modify, delete, etc.) connections to physical and virtual network ports (i.e., virtual network interfaces) of the NIC 1214, as well as the ingress/egress buffers/queues associated therewith).

Regarding claim 11, Willis discloses 
further comprising a driver (¶ [0051]: the SMP array 1422 of the illustrative flexible host interface 1314 of FIG. 14) in the hardware data path, which allows for support of various drivers, models, etc.) configured to support two modes of operation, a transparent mode (¶ [0068]: the network interface 1302 is configured to manage (e.g., create, modify, delete, etc.) connections to physical and virtual network ports (i.e., virtual network interfaces) of the NIC 1214; ¶ [0091]: it should be appreciated that the SMP array 1422 can dynamically support  and an explicit mode (¶ [0051]: the flexible host interface of the illustrative compute device 1200 includes configurable cores of a symmetric multi-processing (SMP) array (see, e.g., the SMP array 1422 of the illustrative flexible host interface 1314 of FIG. 14) in the hardware data path, which allows for support of various drivers, models, etc.; ¶ [0055]: the SMP array may determine that another long-latency operation is to be performed (i.e., the aforementioned cycle repeats for the other long-latency operation), or that all long-latency operations have been performed such that the network packet associated with the message is ready to be place on the wire (i.e., for transmission to another compute device) or is ready to be forwarded to the host (i.e., the network packet was received from another compute device).

Regarding claim 13, Willis discloses 
wherein when operating in the explicit mode, the driver (¶ [0051]: the flexible host interface of the illustrative compute device 1200 includes configurable cores of a symmetric multi-processing (SMP) array (see, e.g., the SMP array 1422 of the illustrative flexible host interface 1314 of FIG. 14) in the hardware data path, which allows for support of various drivers, models, etc.) is configured to forward the MetaPackets (¶ [0055]: the SMP array may determine that another long-latency operation is to be performed (i.e., the aforementioned cycle repeats for the other long-latency operation), or that all long-latency operations have been performed such that the network packet associated with the message is ready to be place on the wire (i.e., for transmission to another compute device) or is ready to be forwarded to the host (i.e., the network packet was received from another compute device) to a smart NIC aware software application (¶ [0061]: the memory 1206 may store various software and data used during , which in turn is configured to operate on MetaPackets (¶ [0055]: the SMP array may determine that another long-latency operation is to be performed (i.e., the aforementioned cycle repeats for the other long-latency operation), or that all long-latency operations have been performed such that the network packet associated with the message is ready to be place on the wire (i.e., for transmission to another compute device) or is ready to be forwarded to the host (i.e., the network packet was received from another compute device) received from the driver (¶ [0051]: the flexible host interface of the illustrative compute device 1200 includes configurable cores of a symmetric multi-processing (SMP) array (see, e.g., the SMP array 1422 of the illustrative flexible host interface 1314 of FIG. 14) in the hardware data path, which allows for support of various drivers, models, etc.).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466